NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ADVANCE CONSTRUCTION SERVICES, INC.,
Appellcmt, -
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. ~~
2011-1536
Appea1 from the Arn1ed Services Board. of Contract
Appea1s in no. 55232, Administrative Judge Owen C.
Wi1son.
ON MOTION
ORDER
J0hn McHugh, Secretary of the Arn1y, moves for a 10-
day extension of time, until February 27 , 2012, to file his
response brief.
Upon consideration thereof
IT ls ORDERED THAT:

ADVANCE CONSTRUCTION V. ARMY 2
The motion is granted No further extensions should
be anticipated.
F0R THE COURT
 2 1  lsi Jan I'I0r`na1y
Date J an Hor‘oaly
C1erk
cc: Gerald Scott Wa1ters, Esq. .
DaWn E. Goodn1an, Esq. F"_Eg
U.S. CDURT 0F APPEALS FDFl
82 1 THE FEDERAL CIRCUlT
FEB 21 2012
JAN HORBAL¥
CLERK